FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJune 09, 2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc "RBS" - Goldman Sachs European Financials Conference Ewen Stevenson, RBS Chief Financial Officer, will present at the Goldman Sachs European Financials Conference in Paris on Thursday 9th June 2016 at 10.30am CEST (9.30am BST). The slides will be available on our website www.rbs.com/ir. For further information: Investor Relations Richard O'Connor Head of Investor Relations +44 (0) 20 7672 1758 If you would like a copy of this presentation in a different format (eg. large print, audio or braille) please contact the Investor Relations team on +44 20 7672 1758 or investor.relations@rbs.com. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
